Exhibit 10.1
PROMISSORY NOTE




$1,000,000.00
March 26, 2014

 
Kitara Media Corp. (the “Maker”) promises to pay to the order of Ironbound
Partners Fund LLC (the “Payee”) the principal sum of One Million Dollars and No
Cents ($1,000,000.00) in lawful money of the United States of America, together
with interest on the unpaid principal balance of this Note, on the terms and
conditions described below.
 
1.        Payment.  The principal balance of this Note, together with all
interest accrued thereon, shall be repayable on the earlier of April 25, 2014
and the consummation by Maker of a private placement of its equity or debt
securities or any other financing raising gross proceeds of at least $1
million.  This Note, however, may be prepaid in whole or in part at any time
without penalty or premium, but with payment of accrued interest to the date of
prepayment.
 
2.        Interest.  Interest shall accrue on the unpaid principal balance of
this Note at an annual rate equal to the London Inter Bank Offered Rate as
published in the Wall Street Journal plus 1% per annum until the principal
amount of, and all accrued interest on, this Note has been paid in
full.  Interest for any period shall be computed on the basis of the actual
number of days elapsed and a year of 360 days.  The interest rate provided in
this Note shall apply to the indebtedness evidenced hereby before, on, and after
the date or dates on which the Payee enters judgment on this Note.  If this Note
is not repaid on the maturity date or such earlier date as to which the
repayment obligation may be accelerated as indicated below, the rate of interest
applicable to the unpaid principal amount shall be adjusted to thirteen percent
(13%) per annum from the maturity date (or such earlier date if the obligation
to repay this Note is accelerated) until the date of repayment; provided, that
in no event shall the interest rate exceed the Maximum Rate (defined below). If
it is determined that, under the laws relating to usury applicable to Maker or
the indebtedness evidenced by this Note (“Applicable Usury Laws”), the interest
charges and fees payable by Maker in connection herewith or in connection with
any other document or instrument executed and delivered in connection herewith
cause the effective interest rate applicable to the indebtedness evidenced by
this Note to exceed the maximum rate allowed by law (the “Maximum Rate”), then
such interest rate shall be lowered to the Maximum Rate.
 
3.         Application of Payments.  All payments shall be applied first to
payment in full of any costs incurred in the collection of any sum due under
this Note, including (without limitation) reasonable attorneys’ fees, then to
the payment in full of any accrued, unpaid interest and finally to the reduction
of the unpaid principal balance of this Note.
 
4.         Events of Default.  The following shall constitute Events of Default:
 
4.1       Failure to Make Required Payments.  Failure by Maker to pay the
principal of or accrued interest on this Note within five (5) business days
following the date when due.
 
(b)       Bankruptcy, Etc.  The filing, as to the Maker, of an involuntary
petition which is not dismissed within sixty (60) consecutive days or of a
voluntary petition under the provisions of the Federal Bankruptcy Code or any
state statute for the relief of debtors; or the Maker shall make a general
assignment for the benefit of creditors.
 
 
 

--------------------------------------------------------------------------------

 
 
5.         Remedies.
 
5.1        Upon the occurrence of an Event of Default specified in Section 4(a),
Payee may, by written notice to Maker, declare this Note to be due and payable,
whereupon the principal amount of this Note, together with accrued interest
thereon and all other amounts payable thereunder, shall become immediately due
and payable without presentment, demand, protest or other notice of any kind,
all of which are hereby expressly waived, anything contained herein or in the
documents evidencing the same to the contrary notwithstanding.
 
5.2        Upon the occurrence of an Event of Default specified in Section 4(a),
Payee shall also have the right, but not the obligation, to appoint a number of
members of the Board of Directors of Maker such that such appointees, together
with Payee, shall constitute a majority of the Board of Directors of
Maker.  Such appointees shall remain on the Board of Directors until such time
as all amounts owed hereunder have been paid in full.
 
5.3       Upon the occurrence of an Event of Default specified in Section 4(b),
the unpaid principal balance of, all accrued, unpaid interest thereon, and all
other sums payable with regard to, this Note shall automatically and immediately
become due and payable, in all cases without any action on the part of Payee.
 
6.        Waivers.  Maker waives presentment for payment, demand, notice of
dishonor, protest, and notice of protest with regard to the Note, all errors,
defects and imperfections in any proceedings instituted by Payee under the terms
of this Note, and all benefits that might accrue to Maker by virtue of any
present or future laws exempting any property, real or personal, or any part of
the proceeds arising from any sale of any such property, from attachment, levy
or sale under execution, or providing for any stay of execution, exemption from
civil process, or extension of time for payment; and Maker agrees that any real
estate that may be levied upon pursuant to a judgment obtained by virtue hereof,
on any writ of execution issued hereon, may be sold upon any such writ in whole
or in part in any order desired by Payee.
 
7.         Notices.  Any notice called for hereunder shall be deemed properly
given if (i) sent by certified mail, return receipt requested, (ii) personally
delivered, (iii) dispatched by any form of private or governmental express mail
or delivery service providing receipted delivery, (iv) sent by telefacsimile or
(v) sent by e-mail, to the following addresses or to such other address as
either party may designate by notice in accordance with this Section:
 
 
2

--------------------------------------------------------------------------------

 
 
If to Maker:


Kitara Media Corp.
525 Washington Blvd.
Suite 2620
Jersey City, New Jersey 07310
Attn : Robert Regular
Fax:
Email: bob@kitaramedia.com


If to Payee:


Ironbound Partners Fund LLC
970 West Broadway, PMB 402
Jackson, Wyoming 83002
Attn: Jonathan J. Ledecky
Fax:
Email: jledecky@aol.com




Notice shall be deemed given on the earlier of (i) actual receipt by the
receiving party, (ii) the date shown on a telefacsimile transmission
confirmation, (iii) the date on which an e-mail transmission was received by the
receiving party’s on-line access provider (iv) the date reflected on a signed
delivery receipt, or (vi) two (2) Business Days following tender of delivery or
dispatch by express mail or delivery service.
 
8.         Governing Law and Jurisdiction.  This Note shall be governed by and
construed in accordance with the law of the State of New York regardless of the
law that might otherwise govern under applicable principles of conflicts of law
thereof.  MAKER AND EACH OTHER PARTY LIABLE HEREFOR, IN ANY LITIGATION IN WHICH
PAYEE SHALL BE AN ADVERSE PARTY, WAIVES TRIAL BY JURY AND WAIVES THE RIGHT TO
INTERPOSE ANY DEFENSE, SETOFF OR COUNTERCLAIM OF ANY NATURE OR DESCRIPTION. ANY
SUCH LITIGATION SHALL BE SUBJECT TO THE EXCLUSIVE JURISDICTION OF THE STATE OR
FEDERAL COURTS LOCATED IN NEW YORK COUNTY, NEW YORK.
 
9.         Severability.  Any provision contained in this Note which is
prohibited or unenforceable in any jurisdiction shall, as to such jurisdiction,
be ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.
 
10.       Preparation of Note.  This Note has been prepared by Graubard Miller
(“GM”) solely in its role as counsel to Maker.  GM is not acting as legal
counsel nor providing any legal representation or consultative services to
Payee.  Accordingly, Payee has been advised to seek the advice of other counsel
in connection with the negotiation and preparation of this Note.
 
 
3

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, Maker, intending to be legally bound hereby, has caused this
Note to be duly executed by its Chief Executive Officer the day and year first
above written.
 

 
KITARA MEDIA CORP.
     
 
By:
/s/ Robert Regular     Name: Robert Regular     Title: Chief Executive Officer  
   


 
 4

--------------------------------------------------------------------------------